Citation Nr: 1503454	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected benign asbestos-related pleural disease.
 
2.  Entitlement to service connection for respiratory disorder, other than benign asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958; October 1961 to October 1962; and November 1962 to November 1966. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama, which continued a 10 percent rating for benign asbestos-related pleural disease, and denied service connection for COPD (which has been re-characterized as respiratory disorder other than benign asbestos-related pleural disease). 

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2014 via video conference; however, VA was not able to produce an audible transcript of that hearing.  In a May 2014 letter, the Veteran was offered a new hearing, but his response was not associated with the claims folder within 30 days.  

In June 2014, the Board considered based on the evidence of record, which includes notes from the hearing, and remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include a new VA respiratory examination. 

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Pursuant to the Board's June 2014 remand directives, the Veteran was afforded a VA respiratory examination in August 2014 and he underwent a VA pulmonary function test (PFT) in September 2014.  In the August 2014 VA examination report, the VA examiner identified the Veteran's current respiratory disorders as asthma and benign asbestosis-related pleural disease.  The VA examiner ruled out a diagnosis of chronic obstructive pulmonary disease (COPD) based on the findings from clinical evaluation and a review of the claims folder.  The VA examiner noted that a medical opinion as requested by the Board was not necessary given the lack of a diagnosis of COPD.  No medical opinion has been provided on the etiology of the Veteran's asthma.  On remand, the August 2014 VA examiner should be asked to provide an addendum medical statement on the etiology of the Veteran's asthma, to include whether it is proximately due to his service-connected benign asbestos-related pleural disease. 

Notably, the Rating Schedule for respiratory diseases under 38 C.F.R. § 4.97, provides that both asthma and asbestosis are evaluated based on the severity of findings from a pulmonary function tests (PFTs).  See 38 C.F.R. § 4.97, Diagnostic Codes 6602 and 6833.  VA regulations provide that evaluations under Codes 6600 to 6817 and 6822 to 6847, for co-existing conditions, may not be combined with each other.  38 C.F.R. § 4.96(a).  This reinforces the prohibition against pyramiding. 38 C.F.R. § 4.14.  Section 4.96(a) also provides that the assigned evaluation will be "under the diagnostic code which reflects the predominant disability."  The assigned rating may be elevated one level where the overall disability picture warrants such.  38 C.F.R. § 4.96(a).  To that extent, the Board notes that higher evaluations can be obtained for asthma disability under Diagnostic Code 6602 for daily inhalational or oral bronchodilator therapy, as well as other more severe symptomatology, if applicable to the Veteran's case.  A medical opinion is needed to address whether the Veteran's asthma is wholly separate from his service-connected benign asbestos-related pleural disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

 In addition, before the VA examination is performed, development to obtain any outstanding records pertinent to the claim should be performed.

Further, the Board again notes that a transcript of the Veteran's March 2014 Board videoconference hearing is unavailable.  The Veteran was notified by way of a May 2014 letter.  It appears that in May 2014, he submitted a response indicating a wish for a new hearing, but his response was not associated with the claims folder until August 2014.  On remand, the RO must confirm that the Veteran still wishes to have a new hearing.  If so, inasmuch as Board videoconference hearings are scheduled by the RO, the new hearing should be scheduled on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.
 
2.  Arrange for the Veteran's claims folder to be reviewed by the VA examiner from the August 2014 VA respiratory examination in order to provide an addendum medical statement on the etiology of the Veteran's asthma, to include whether it is secondary to his service-connected benign asbestos-related pleural disease.  The VA examiner should review the claims file, to include the August 2014 VA examination as well as any relevant records in Virtual VA, and a copy of this REMAND in conjunction with the examination.

 (If the examiner who conducted the August 2014 VA respiratory examination is unavailable, then arrangements should be made for an appropriate specialist to review the claims folder and provide a supplemental VA medical opinion.) 

The VA examiner should provide an addendum medical statement to the August 2014 VA examination, in which the examiner provides a clear statement on whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current diagnosed respiratory disorder (other than benign asbestos-related pleural disease), to include asthma, is etiologically related to any incident of the Veteran's military service.  The examiner must also provide an opinion as to whether it is at least as likely as not that the respiratory disorder (other than benign asbestos-related pleural disease) was either (1) caused by or (2) is aggravated by the Veteran's service-connected benign asbestos-related pleural disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

If the VA examiner determines that the Veteran's current diagnosed respiratory disorder (other than benign asbestos-related pleural disease) is wholly separate from his service-connected pleural plagues and not secondary, then the VA examiner should identify what symptomatology is solely attributable to his service-connected benign asbestos-related pleural disease as opposed to any other respiratory condition. 

Any and all opinions must be accompanied by a complete rationale.  

3.  Then, the RO/AMC should readjudicate the claims.  In doing so, the RO/AMC should keep in mind the regulations governing anti-pyramiding for co-existing respiratory conditions under 38 C.F.R. §§ 4.14, and 4.96(a).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case. 

5.  In addition, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should contact the Veteran and determine if he still desires a Board videoconference hearing.  If so, he should be scheduled for a Board videoconference hearing in accordance with the docket number of his appeal.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




